DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

 Response to Amendment
	Applicant’s amendments filed 07/07/2021 have been entered. Claims 1-2, 4-6, 8, 10-11, 13-15 remain pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) in view of Nakazawa (US-2011/0003389-A1).
Regarding claim 1, Richmond teaches a cell transfer apparatus comprising: 

As seen in Figure 1, there can be multiple containers (Petri dishes 13) that contain cell colonies ([0031]). Other usable containers can include Q-trays, omni-trays, or other suitable container (see paragraph [0031]). It is understood that Petri dishes, Q-trays, omni-trays, or other suitable containers will have a plurality of holding portions that will hold cells. Figure 7 is a closer view of the base of a container where the cell colonies are grown, the colonies denoted by reference number 74, and it can be seen that multiple cell colonies can be on the base of the container. 
a head unit (referred to as mammalian cell colony picking head 18) that is movable between the dish group (13) and the microplate, the head unit (18) including a plurality of heads (referred to as stubs 27) and tips (referred to as hollow pins 26) attached to the heads (27), respectively, the plurality of heads (27) being arranged in one line with an arrangement pitch that is p-multiple, p being an integer of 1 or more, of an arrangement pitch of the wells on the m row, such that a suction force and a discharge force is generated at the plurality of heads (27), the tips (26) are configured to suck and discharge the cells ([0033], [0047], Figure 1, and Figure 5); and
Paragraph [0033] recites “The head illustrated comprises an array of hollow pins 26, each connected to a fluid line… each pin 26 having its own fluid line 28 for aspiration (sucking) and dispensing (expulsion) of a cell colony to perform cell colony picking from a container 
	a controller (referred to as computer/PC 90) configured to control the generation of the suction force and the discharge force at the plurality of heads (27) and controls movement of the head unit (18), 
As stated in paragraph [0058], the PC 90 is connected to various parts of the apparatus. One part being the fluidics control unit 84 which controls the pressure in the fluid lines to aspirate or discharge of liquid ([0058]). The head unit is moved by x- y- and z- positioners (20, 22, and 24), are also connected and controlled by PC 90 ([0033], [0058], and Figure 10). 
wherein the controller is configured to execute
	a process for specifying at least some of the plurality of heads (27) as a first specimen head to be used for transferring the first specimen and as a second specimen head to be used for transferring the second specimen,
As stated in paragraph [0059], cell colonies are detected and a “pick list” is created, where the robotic apparatus is assigned to collect the colonies from the list. In paragraph [0071], one of the steps after aspirating the cell colony is to retract the pin and retain the sample while other pins are fired. It is understood that each pin is assigned one of the cell colonies from the pick list, so once the first pin collects its colony the next pin is engaged to pick the next colony on the list. 

As stated in paragraph [0071], an unused pin is moved to a cell colony to be picked, the pin is lowered to aspirate the colony, the pin is retracted and the sample is retained while other pins are fired (Figure 12). It is understood that a first colony will be aspirated, and then the mammalian cell colony picking head 18 can be moved such that the pins will be in position for the next colony to be aspirated. 
	a process for discharging the cell of the first specimen from the first tip to the first specimen well and the cell of the second specimen from the second tip to the second specimen well, for the one row.
Paragraphs [0077] and [0078] state that once all the colonies have been picked, the head will be moved to the well plate and align the pins with the wells, where all samples are simultaneously dispensed into the wells. As it is understood from paragraph [0014], the pins have spacing that would allow each pin to be in alignment with a single well on a microwell plate, such that when all samples are released each would go into their own well. 
While Richmond does teach a microplate (well plate 29) that receives the cells in wells arranged in a m row x n column, Richmond does not teach a process for specifying some of the plurality of wells as a first specimen well to be used for receiving the first specimen and as a second specimen well to be used for receiving the second specimen, the wells of m·a row x n·b column out of m rows x n columns being specified as a first specimen well and the wells of m·c 
In the analogous art of cell culture instruments, Nakazawa teaches a cell culture instrument with a plurality of wells are capable of holding cells (Nakazawa; [0001]). 
Specifically, Nakazawa teaches as seen in Figures 6-8 a diagram of instrument 1 that has four microwells groups 20a to 20d, where each group includes a plurality of microwells 21 capable of holding cells ([0093]). [0122] states that different kinds of cells can be inoculated into different macrowells 50a to 50d, where the macrowells are understood to encapsulate the microwell groups 20a to 20d, see Figure 9. It is understood that therefore, certain groups of wells would receive a first specimen and other groups of wells would receive a second specimen. Further, seen in Figure 6, it is understood that the arrangement of the wells are still in a n x m configuration and that each macrowell 50a to 50d has microwells 21 that have a 5 x 5 configuration. As such a = c and b = d since each macrowell 50a to 50d has the same number of rows and columns of microwells for each group.  
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a well plate with groupings), and that in combination, each element merely would have performed the same function as it did separately (i.e., contain cells), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  

Regarding claim 2, modified Richmond teaches the cell transfer apparatus according to claim 1, wherein the controller (90) is configured to specify the first specimen well and the second specimen well so that simultaneous discharge is performable at the first tip attached to the first specimen head and at the second tip attached to the second specimen head, and simultaneously discharges the cell of the first specimen at the first tip and the cell of the second specimen at the second tip in the discharging process.
As recited by paragraph [0014] of Richmond “… so that the expelling step can be performed in parallel for all the hollow pins.” It is understood that when the cell colonies are 
Regarding claim 13, modified Richmond teaches the cell transfer apparatus according to claim 1. Modified Richmond further teaches wherein the tips are disposable tips. 
Richmond teaches hollow pins 26 which are tips, and it is understood that even though the hollow pins 26 are reusable, they are capable of being disposed of (Richmond; [0037]). 

Regarding claim 14, Richmond teaches a cell transfer apparatus comprising: 
a dish group (Petri dishes 13) including a first dish where a cell of a first specimen is held and a second dish where a cell of a second specimen is held, the first dish and the second dish each having a plurality of holding portions that holds cells to be transferred ([0031] and Figure 1);
As seen in Figure 1, there can be multiple containers (Petri dishes 13) that contain cell colonies ([0031]). Other usable containers can include Q-trays, omni-trays, or other suitable container (see paragraph [0031]). It is understood that Petri dishes, Q-trays, omni-trays, or other suitable containers will have a plurality of holding portions that will hold cells. Figure 7 is a closer view of the base of a container where the cell colonies are grown, the colonies denoted by reference number 74, and it can be seen that multiple cell colonies can be on the base of the container. 

Paragraph [0033] recites “The head illustrated comprises an array of hollow pins 26, each connected to a fluid line… each pin 26 having its own fluid line 28 for aspiration (sucking) and dispensing (expulsion) of a cell colony to perform cell colony picking from a container followed by deposition of the cell colony sample into a well of a well plate 29 or other target location.” Paragraph [0014] recites “It is convenient if the hollow pins are arranged in a characteristic spacing matched to a well plate standard spacing in order to reduce head motion and also allow the process to be parallelized.” 
a controller (computer/PC 90) configured to control the generation of the suction force and the discharge force at the plurality of heads (27) and controls movement of the head unit (18), 
As stated in paragraph [0058], the PC 90 is connected to various parts of the apparatus. One part being the fluidics control unit 84 which controls the pressure in the fluid lines to aspirate or discharge of liquid ([0058]). The head unit is moved by x- y- and z- positioners (20, 22, and 24), are also connected and controlled by PC 90 ([0033], [0058], and Figure 10). 

a process for specifying at least some of the plurality of heads (27) as a first specimen head to be used for transferring the first specimen and as a second specimen head to be used for transferring the second specimen,
As stated in paragraph [0059], cell colonies are detected and a “pick list” is created, where the robotic apparatus is assigned to collect the colonies from the list. In paragraph [0071], one of the steps after aspirating the cell colony is to retract the pin and retain the sample while other pins are fired. It is understood that each pin is assigned one of the cell colonies from the pick list, so once the first pin collects its colony the next pin is engaged to pick the next colony on the list. 
a process for sequentially sucking the cell of the first specimen from the first dish by the first tip (26) attached to the first specimen head and then the cell of the second specimen from the second dish by the second tip (26) attached to the second specimen head (27), and
As stated in paragraph [0071], an unused pin is moved to a cell colony to be picked, the pin is lowered to aspirate the colony, the pin is retracted and the sample is retained while other pins are fired (Figure 12). It is understood that a first colony will be aspirated, and then the mammalian cell colony picking head 18 can be moved such that the pins will be in position for the next colony to be aspirated. 
a process for discharging the cell of the first specimen from the first tip to the first specimen well and the cell of the second specimen from the second tip to the second specimen well, for the one row.

While Richmond does teach a well plate, Richmond not teach a process for specifying some of the plurality of wells as a first specimen well to be used for receiving the first specimen and as a second specimen well to be used for receiving the second specimen, the wells of "a" row by "b" column on the microplate being specified as the first specimen well and the wells of "c" row by "d" column being specified as the second specimen well, wherein a, b, c and d are positive integers and, a = c and b = d, and wherein at least some of the first specimen wells and some of the second specimen wells are on the same row, 
In the analogous art of cell culture instruments, Nakazawa teaches a cell culture instrument with a plurality of wells are capable of holding cells (Nakazawa; [0001]). 
Specifically, Nakazawa teaches as seen in Figures 6-8 a diagram of instrument 1 that has four microwells groups 20a to 20d, where each group includes a plurality of microwells 21 capable of holding cells ([0093]). [0122] states that different kinds of cells can be inoculated into different macrowells 50a to 50d, where the macrowells are understood to encapsulate the microwell groups 20a to 20d, see Figure 9. It is understood that therefore, certain groups of wells would receive a first specimen and other groups of wells would receive a second specimen. It is seen in Figure 6 that if microwell group 20a and 20b are being viewed, and define first specimen wells and second specimen wells, there will be first and second specimen 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a well plate with groupings), and that in combination, each element merely would have performed the same function as it did separately (i.e., contain cells), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the well plate of reference Richmond with the groupings of microwells with the same number of rows and columns of reference Nakazawa, since the result would have been predictable.

Regarding claim 15, Richmond teaches a cell transfer apparatus comprising: 
a dish group (Petri dishes 13) including a first dish where a cell of a first specimen is held and a second dish where a cell of a second specimen is held, the first dish and the second dish each having a plurality of holding portions that holds cells to be transferred ([0031], Figure 1);
As seen in Figure 1, there can be multiple containers (Petri dishes 13) that contain cell colonies ([0031]). Other usable containers can include Q-trays, omni-trays, or other suitable container (see paragraph [0031]). It is understood that Petri dishes, Q-trays, omni-trays, or other suitable containers will have a plurality of holding portions that will hold cells. Figure 7 is a closer view of the base of a container where the cell colonies are grown, the colonies denoted by reference number 74, and it can be seen that multiple cell colonies can be on the base of the container.  
a head unit (mammalian cell colony picking head 18) that is movable between the dish group (13) and the microplate, the head (18) unit including a plurality of heads (stubs 27) and tips (hollow pins 26) attached to the heads (27), respectively, the plurality of heads (27) being arranged in one line with an arrangement pitch that is p-multiple, p 
Paragraph [0033] recites “The head illustrated comprises an array of hollow pins 26, each connected to a fluid line… each pin 26 having its own fluid line 28 for aspiration (sucking) and dispensing (expulsion) of a cell colony to perform cell colony picking from a container followed by deposition of the cell colony sample into a well of a well plate 29 or other target location.” Paragraph [0014] recites “It is convenient if the hollow pins are arranged in a characteristic spacing matched to a well plate standard spacing in order to reduce head motion and also allow the process to be parallelized.” 
a controller (computer/PC 90) configured to control the generation of the suction force and the discharge force at the plurality of heads (27) and controls movement of the head unit (18), 
As stated in paragraph [0058], the PC 90 is connected to various parts of the apparatus. One part being the fluidics control unit 84 which controls the pressure in the fluid lines to aspirate or discharge of liquid ([0058]). The head unit is moved by x- y- and z- positioners (20, 22, and 24), are also connected and controlled by PC 90 ([0033], [0058], and Figure 10).
wherein the controller (90) is configured to execute 
a process for specifying at least some of the plurality of heads (27) as a first specimen head to be used for transferring the first specimen and as a second specimen head to be used for transferring the second specimen, 

a process for sequentially sucking the cell of the first specimen from the first dish by the first tip (26) attached to the first specimen head and then the cell of the second specimen from the second dish by the second tip (26) attached to the second specimen head, and 
As stated in paragraph [0071], an unused pin is moved to a cell colony to be picked, the pin is lowered to aspirate the colony, the pin is retracted and the sample is retained while other pins are fired (Figure 12). It is understood that a first colony will be aspirated, and then the mammalian cell colony picking head 18 can be moved such that the pins will be in position for the next colony to be aspirated.
Richmond does teach a well plate, but Richmond does not teach:
a process for specifying some of the plurality of wells as a first specimen well to be used for receiving the first specimen and as a second specimen well to be used for receiving the second specimen, the wells of "a" row by "b" column on the microplate being specified as the first specimen well and the wells of "a" row by "c" column being specified as the second specimen well, wherein a, b, and c are positive integers, b is 
a process for simultaneously discharging the cell of the first specimen from the first tip to the first specimen well and the cell of the second specimen from the second tip to the second specimen well, for the one row such that the specimen wells in the one row, column 1 and the one row, column n+1 are populated by the first specimen and the second specimen, respectively, followed by each subsequent column in the one row until all columns 1 through n and n+1 through 2n receive the first specimen and the second specimen, respectively.
In the analogous art of cell culture instruments, Nakazawa teaches a cell culture instrument with a plurality of wells are capable of holding cells (Nakazawa; [0001]). 
Specifically, Nakazawa teaches as seen in Figures 6-8 a diagram of instrument 1 that has four microwells groups 20a to 20d, where each group includes a plurality of microwells 21 capable of holding cells ([0093]). [0122] states that different kinds of cells can be inoculated into different macrowells 50a to 50d, where the macrowells are understood to encapsulate the microwell groups 20a to 20d, see Figure 9. It is understood that therefore, certain groups of wells would receive a first specimen and other groups of wells would receive a second specimen. It is understood from Figure 6 that there will be rows designated by the group 20a that will be the first specimen wells, and that rows designated by group 20b will be the second specimen wells, where the first and second specimen wells have columns that will be next to one another moving from left to right from microwell group 20a to 20b.  Since the 
As recited by paragraph [0014] of Richmond “… so that the expelling step can be performed in parallel for all the hollow pins.” It is understood that when the cell colonies are aspirated, they will all be discharged from the pins 26 at the same time into their designated wells in the micro well plate of Richmond that has grouped microwells as taught by Nakazawa. Paragraph [0078] and Figure 12 of Richmond states that once all the pins have been used or the pick list is completed, the samples will be simultaneously dispensed into the wells. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a well plate with groupings), and that in combination, each element merely would have performed the same function as it did separately (i.e., contain cells), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the well plate of reference Richmond with the groupings of microwells with the same number of rows and .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) and Nakazawa (US-2011/0003389-A1) as applied to claim 1 above, and further in view of Watabe (JPH-11287812-A) and Zucchelli (US-2013/0280143-A1).
Regarding claim 4, modified Richmond teaches the cell transfer apparatus according to claim 1 as stated above. Richmond does not teach a tip stock section nor a tip calibrating unit. 
In the analogous art of automatic dispensing apparatuses, Watabe teaches an automatic dispensing apparatus for reducing positional deviation. 
Specifically, Watabe teaches a tip stock section (referred to as tip stocker 10) where the tips (referred to as dispensing tips 4) that are unused are stored ([0014] and Figure 1);

	wherein before the sucking process, the controller is configured to execute control of moving the head unit (dispensing head 1) to the tip stock section (10) and attaching the tips (4) that are unused to the plurality of heads (3), and control of moving the head unit (1) to the tip calibrating unit (11) and obtaining positions of the front end openings of the tips (4) newly attached to the plurality of heads (3) ([0012], [0015] and Figure 1).
Stated in paragraph [0008] of Watabe, once unused tips (4) have been put onto the nozzles (3), the dispensing head (1) is positioned above the imaging means where image recognition determines positional deviation of the lower end of the dispensing tip and obtains a correction amount based on the deviation amount. Further, as recited in paragraph [0009], “If the positional deviation is the positional deviation of the entire dispensing tip attached to the dispensing head, the positional deviation correction amount is calculated by the overall positional deviation processing unit based on the overall positional deviation amount, and the positional deviation is calculated. If the displacement is a partial positional displacement of the dispensing tip mounted on the dispensing head, the partial displacement processing unit calculates a positional displacement correction amount… and the positional displacement is performed.”  
It would have been obvious to one skilled in the art to modify the apparatus of modified Richmond to replace the reusable pins with the disposable tips of Watabe, and include a tip stock section and camera for ensuring the proper alignment of the tips of Watabe for the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) and Nakazawa (US-2011/0003389-A1) as applied to claim 1 above, and further in view of Zucchelli (US-2013/0280143-A2). 
Regarding claim 5, modified Richmond teaches the cell transfer apparatus according to claim 1. Modified Richmond does not teach a tip disposal unit. 
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that has been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of modified Richmond to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination (Zucchelli; [0087]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) and Nakazawa (US-2011/0003389-A1) as applied to claim 2 above, and further in view of Watabe (JPH-11287812-A) and Zucchelli (US-2013/0280143-A1).
Regarding claim 6, modified Richmond teaches the cell transfer apparatus according to claim 2 as stated above. Modified Richmond does not teach a tip stock section nor a tip calibrating unit. 
In the analogous art of automatic dispensing apparatuses, Watabe teaches an automatic dispensing apparatus for reducing positional deviation. 

	and a tip calibrating unit (referred to as camera 11) configured to obtain positions of front end openings of the tips (4) attached to the plurality of heads (referred to as dispensing nozzles 3) ([0013], [0015], and Figure 1), 
	wherein before the sucking process, the controller is configured to execute control of moving the head unit (dispensing head 1) to the tip stock section (10) and attaching the tips (4) that are unused to the plurality of heads (3), and control of moving the head unit (1) to the tip calibrating unit (11) and obtaining positions of the front end openings of the tips (4) newly attached to the plurality of heads (3) ([0012] and Figure 1).
Stated in paragraph [0008] of Watabe, once unused tips (4) have been put onto the nozzles (3), the dispensing head (1) is positioned above the imaging means where image recognition determines positional deviation of the lower end of the dispensing tip and obtains a correction amount based on the deviation amount. 
It would have been obvious to one skilled in the art to modify the apparatus of modified Richmond to replace the reusable pins with the disposable tips of Watabe, and include the tip stock section and camera for ensuring the proper alignment of the tips of Watabe for the benefit of avoiding contamination ([0087] of Zucchelli). It is understood that the calibrating unit (camera 11) of Watabe will be connected to the PC of Richmond.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) and Nakazawa (US-2011/0003389-A1) as applied to claim 2 above, and further in view of Zucchelli (US-2013/0280143-A2). 
Regarding claim 8, modified Richmond teaches the cell transfer apparatus according to claim 2. Modified Richmond does not teach a tip disposal unit. 
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that has been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of modified Richmond to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination (Zucchelli; [0087]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1), Nakazawa (US-2011/0003389-A1), and Watabe (JPH-11287812-A) as applied to claim 4 above, and further in view of Zucchelli (US-2013/0280143-A2). 
Regarding claim 10, modified Richmond teaches the cell transfer apparatus according to claim 4. Richmond does not teach a tip disposal unit. Watabe does teach disposable tips, however does not teach a container for the used tips to be disposed of before the nozzles are reloaded.  
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that have been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1), Nakazawa (US-2011/0003389-A1), and Watabe (JPH-11287812-A) as applied to claim 6 above, and further in view of Zucchelli (US-2013/0280143-A2). 
Regarding claim 11, modified Richmond teaches the cell transfer apparatus according to claim 6. Richmond does not teach a tip disposal unit. Watabe does teach disposable tips, however does not teach a container for the used tips to be disposed of before the nozzles are reloaded.
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that have been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of modified Richmond to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination (Zucchelli; [0087]).

Response to Arguments
Applicant’s arguments, see page 8, filed 09/07/2021, with respect to the rejection(s) of claim(s) 1-2 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richmond (US-2012/0028240-A1) and Nakazawa (US-2011/0003389-A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796